793 So. 2d 1092 (2001)
BIO-MED PLUS, INC., Appellant,
v.
HEALTH COALITION, INC., Appellee.
No. 3D01-394.
District Court of Appeal of Florida, Third District.
August 15, 2001.
Rehearing Denied September 12, 2001.
Bailey & Dawes and John E. Hughes, III and Guy B. Bailey, Jr., for appellant.
Greenberg Traurig and Elliot H. Scherker and Ronald M. Rosengarten and Elliot B. Kula, Miami, for appellee.
Before SCHWARTZ, C.J., and GERSTEN and GODERICH, JJ.
PER CURIAM.
This is an appeal from an order denying injunctive relief under Florida's Deceptive and Unfair Trade Practices Act, sections 501.201-501.213, Florida Statutes (1999). Because the appellant is a competitor, rather than a consumer of the appellee, we affirm. See N.G.L. Travel Associates v. Celebrity Cruises, Inc., 764 So. 2d 672 (Fla. 3d DCA 2000).
We decline to consider as a basis for reversal the difficult issue of whether the *1093 appellee's alleged conduct violated a common law duty because, although it was referred to at the oral argument, the issue was not presented in the appellant's brief or otherwise properly preserved for review. See Lynch v. Tennyson, 443 So. 2d 1017 (Fla. 5th DCA 1983), and cases cited therein.
Affirmed.